-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a divisional of 15/887,916 filed on 02/02/2018, which is a continuation of 15/102,519 filed on 06/07/2016, which is a 371 of PCT/US2014/069156 filed on 12/08/2014, which claims benefit in provisional application 61/913,827 filed on 12/09/2013. 
Claim Status
	Claims 1-18 were cancelled. Claims 19-28 are pending and examined. 
Information Disclosure Statement
	Citation for US Patent 5,787,175 was amended to recite the correct inventor name and date of patent. 
Claim Objections
	Claim 19 is objected to because in the phrase “a plurality of the at least one ionizable side groups form”, the noun “a plurality” does not agree with the verb “form”. To obviate the ground of objection it is recommended to replace form with forms.   
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the at least one ionizable side groups” in line 8. There is insufficient antecedent basis for this limitation in the claim. In lines 5-6, the claim recites at least one ionizable side group.
Claim 24 recites the limitation "the functionalizable side group" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 24 depends from claim 19, which recites “at least one functionalizable side group” in line 3.
Claim 25 recites the limitation "the functionalizable side group" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 25 depends from claim 19, which recites “at least one functionalizable side group” in line 3.
Claim 26 recites the limitation "the functionalizable side group" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 26 depends from claim 19, which recites “at least one functionalizable side group” in line 3.
Claims 20-23, 27, and 28 are indefinite because the claims depend from and contain indefinite limitations of claim 19. 



Allowable Subject Matter
The closest prior art of record is Stayton et al. (US 2011/0143434 A1 Published June 16, 2011 – of record in IDS dated 07/21/2020). The teachings of Stayton are related to copolymers (Abstract). One embodiment teaches a copolymer comprising a first block that is hydrophilic and comprises a) a first chargeable species that is a cation at about physiologic pH, b) a second block that is hydrophobic and comprises a second chargeable species that is anionic at about neutral pH, and a third chargeable species that is cationic at about physiologic pH, and c) an oligonucleotide associated with the first block (paragraphs 0012-0017). Paragraph 0050 teaches a deblock copolymer of formula (I) and paragraphs 0051-0071 define variables present in the copolymer of formula (I). In paragraph 0061, the variable Q0 is described as being selected from a functionalizable side residue such as a reactive group comprising azide and alkyne, among others. The present method is not obvious over Stayton because it would not have been obvious to the skilled artisan to further react the side residue in order to form an ionizable side group which is then complexed to a pharmaceutically active agent. The variable Q0 is further defined as being selected from groups at least partially positive, at least partially negative, and at least partially zwitterionic under physiologic pH. Paragraphs 0339-0341 and 0367-0399 describe methods of making the copolymers and specific examples of such methods. All methods are polymerization methods of monomers, without further modification of side groups in order to form ionizable groups to which the active agent is complexed. Based on the prior art of record, it would not have been obvious to the skilled artisan to modify Stayton by forming a copolymer comprising functionalizable side groups and subsequently converting functionalizable side groups to ionizable side groups, and complexing the active agent to the ionizable side groups.    
Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617